Citation Nr: 1824210	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-41 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1981 to April 1987.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO).  In February 2018 a video conference hearing was held before the undersigned; a transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the February 2018 video conference hearing the Veteran testified that he was afforded a service separation examination at [a not clearly identified, and as noted in the transcript nonexistent] Air Force base, when pertinent findings were noted.  The report of such examination is not in the record.  As service treatment records (STRs) are constructively of record, a search to secure the report is necessary. .

On August 2010 hearing loss examination the examiner opined that it was less likely than not that the Veteran's hearing loss was due to his service.  The examiner noted there were no puretone threshold shifts during service (which is based on an incomplete factual record), but provided no further rationale.  In February 2018 the Veteran submitted a January 2018 private audiology report (which does not include an opinion regarding the etiology of the Veteran's hearing loss disability).

On August 2010 VA back examination the examiner opined that the Veteran's diagnosed low back disability was less likely than not due to service and the complaints noted therein.  The examiner opined that the etiology of osteoarthritis is the aging process, but did not provide support for the conclusory statement.  On September 2014 VA examination the examiner opined that the Veteran's complaints of lumbar aching are unrelated to his service.  The examiner stated that the Veteran's STRs did not show any treatment for bone pathology of the lumbar spine, and provided no further rationale.  In February 2018 correspondence the Veteran's private chiropractor stated that the Veteran was first seen in 1992 with complaints of low back pain.  The chiropractor indicated that the Veteran has had low back pain continually since 1992.  

As the evidence associated with the record is incomplete, and insufficient to decide the matters, further development of medical evidence is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to clarify the identity of the Air Force Base where he testified he was afforded a service separation examination, and upon his response arrange for an exhaustive search to secure for the record the report of the Veteran's separation examination (and any other outstanding STRs that may be found).  If no additional records are located, the Veteran should be so notified, and the scope of the search should be noted in the record.

2.  The AOJ should then arrange for the Veteran's expanded (by any records received pursuant to the request above) record to be forwarded to an audiologist for review and an advisory medical opinion.  [If further examination is deemed necessary, it should be arranged.]  Based on a review of the record, and acknowledging that by virtue of his MOS the Veteran was exposed to at least moderate levels of noise in service, the consulting audiologist should respond to the following:

(a)  Please identify the likely etiology for the Veteran's hearing loss disability.  Is it at least as likely as not (a 50% or better probability) that the hearing loss is etiologically related to his service (to include as due to exposure to noise trauma therein)?

(b)  If the  current hearing loss is determined to be unrelated to service/noise trauma therein, please identify the etiology considered more likely and explain why that is so.

The consulting provider must include rationale with all opinions.

3.  The AOJ should also arrange for the Veteran's record to be forwarded to an orthopedist for review and an advisory medical opinion regarding the etiology of his current low back disability.  The consulting provider should note the Veteran's STRs showing treatment for back complaints and injuries in service.   The consulting physician should provide responses to the following:  

(a)  Please identify (by diagnosis) each low back disability entity shown by the record during the pendency of the instant claim.

(b)  Please identify the likely etiology for each current low back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that the diagnosed entity is etiologically related to the Veteran's service, to as due to the injuries for which he received treatment in service?  

(c)  If a diagnosed back disability is determined to be unrelated to service, please identify the etiology for the disability considered to be more likely (and explain why that is so).
All opinions must include rationale.

4.  The AOJ should then review the entire record, and readjudicate these claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

